 METAL PLATING CORPORATIONMetalPlatingCorporationandKenneth EugeneCrook.Case 7-CA-9474(1)January 11, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 29, 1972, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a letter in support of the attachedDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as ahiended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, only to theextent consistent herewith.The Administrative Law Judge recommended thatthe complaint herein, which alleged that Respondentviolated Section 8(a)(1) of the Act by dischargingKenneth Eugene Crook for engaging in protectedconcerted activity, be dismissed in its entirety. Forthe reasons set forth below we do not agree. In ouropinion the facts, as found by the AdministrativeLaw Judge on the basis of his credibility resolutions'and fully set forth in the attached Decision, sustainthe allegations of the complaint.Briefly, the facts show that Charging Party Crookhad been employed as a transfer man on Respon-dent's chrome and nickel plating line until he wasdischarged on April 13, 1972. After starting workthatmorning, Crook and three coworkers agreed tocomplain to General Manager Paul Baril about beingshort one man on the chrome line and about theextrawork that it caused them.2 Shortly after 8o'clock that morning the four employees sought outBaril in his office. Crook acted as principal spokes-man, stated their complaint, and requested that anadditional man be hired. Baril said that the employ-'The GeneralCounsel has excepted to certaincredibilityfindings madeby the AdministrativeLaw Judge.It is the Board's established policy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts, Inc,91 NLRB544, enfd 188F.2d 362 (C A. 3). We have carefullyexamined the record and find no basis for reversing his findings.2The Administrative Law Judgecorrectlystated that whether they werein fact short handed was immaterial.Whatismaterial is that theircomplaint concerned working conditions3We agree with the Administrative Law Judge that the four employees201NLRB No. 28203ees should do the best they could and that he wouldtry to hire someone the next day.3 Crook and theothers apparently were satisfied with Baril's responseand started to return to their work stations.At this point, Willie Campbell, foreman over thenickel and chrome plating operations, burst intoBaril's office and demanded to know, "What's theproblem?" Campbell and Crook then engaged in anangry exchange of words.4 More specifically, Crooksaid that he was a man and not afraid to speak upand began to tell Campbell what the problem was.Campbell angrily ordered Crook to return to hiswork station stating, "If you don't want to do it [goback to work], as far as I'm concerned you can gohome." Crook asked if he were fired and Campbellrepeated his statement. Crook again asked, "Am Ifired?Do you want to get rid of me?" and Campbellfired him. Crook responded that he would rather becollecting unemployment compensation.5 Through-out this exchange neither Baril nor any of the otheremployees commented, although they were present.At some point during the exchange Campbell calledCrook, "the instigator, the troublemaker, and theleader." 6Crook went to the locker room, changed hisclothes, picked up his check, and walked out. Thethree coworkers, who had been present throughoutthe exchange, left the plant with Crook. They did notreturn to work that day.7The Administrative Law Judge found that Camp-bell lacked restraint, tact, and consideration, but thatCampbell fired Crook in response to Crook'staunting "Am I fired? Am I fired?" and Crook'savoidance of Campbell's order to return to work.Contrary to the Administrative Law Judge, however,we conclude on the basis of the foregoing facts thatRespondent violated the Act by discharging Crook.Section 8(a)(1) of the Act forbids an employer "tointerferewith, restrain, or coerce" employees in theexercise of their rights guaranteed by Section 7,including the right to engage in "other concertedactivities for the purpose of collective bargaining orother mutual aid or protection." It is now establishedthat a single, spontaneous work stoppage, absentunusual circumstances, is protected by Section 7, andhad been engaged ih concerted activity within the protectionof the Act.4There was a longstanding bad feeling between the two engendered byCampbell's rough tongue and Campbell'sbelief thatCrook was theinstigator of employee unrestaCrook's statement on a prior occasion that because of partial workweeks it wouldbe better todraw unemployment compensation is notmaterial to the events surrounding his discharge.6There is evidencethatCrookhad acted as spokesmanfor fellowemployees on prior occasions.IThe three coworkers were not fired. 204DECISIONS OF NATIONALLABOR RELATIONS BOARDdischarging employees for engaging in such activityviolates Section 8(a)(1).8 In our opinion, such is thecase here.The record is clear that when Crook and hiscoworkers complained to Baril they were acting inconcert for their mutual aid and protection. Therecord is equally clear that the four employeescontinued in their concerted activities when Camp-bell entered the office. That the four employees had,priortoCampbell's entrance, apparently beensatisfiedwith Baril's response cannot detract fromthe concerted nature of their subsequent activity.Crook began to state the problem, a complaint aboutworking conditions, and Campbell ordered him toreturn to work. Crook refused and was discharged.The other employees remained in the office andrefused to return to work. In fact, they left withCrook after his discharge. Thus, we find that the fouremployees were engaged in a spontaneous workstoppage to protest working conditions.Campbell's order to return to work was coupledwith the threat that refusal to comply would (and itdid) result in discharge. Crook by returning to workwould have to forfeit his Section 7 rights to act inconcert with fellow employees to protest workingconditions and withhold employment. It is wellestablished that an employer cannot require forfei-ture of statutory rights as a condition of continuedemployment.9 Accordingly, we find that Crook had aprotected right to avoid Campbell's order to return towork.Neither Crook's repeated asking "Am I fired?" norhis statement that he would rather collect unemploy-ment compensation detracts from the conclusion thatCrook was discharged for not returning to work. Thelatterwas clearly a response to his discharge (orthreat thereof) and was merely a succinct complaintabout working conditions. Crook's repeated questionwas in response to Campbell's repeated statement,"If you don't want to do it, as far as I'm concerned,you can go home." An employee would naturally beconcerned with whether Campbell meant that he hadbeen discharged. In addition, as found by theAdministrative Law Judge, Campbell did not handlethe situation with restraint, tact, and consideration.To require an employee in such circumstances toexercise restraint, tact, and consideration would beuntenable and would severely erode the protection ofthe Act.For the foregoing reasons, we conclude that Crookwas discharged for refusing to return to work. Sincehis refusal was protected concerted activity, Crook'sdischarge violated Section 8(a)(1) of the Act. Accord-ingly,we shall order that Respondent cease and8N G.R.B. v. WashingtonAluminumCompany, Inc.,370 U.S. 9.9 J H. Rutter-Rex Manufacturing Co, Inc,164 NLRB5, 11, enfd. asdesist therefrom and offerCrook fullreinstatementwith backpay.CONCLUSIONS OF LAW1.Metal Plating Corporation,a Michigan Corpo-ration,with its principal place of business at OakPark,Michigan,is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.By discharging employee Kenneth EugeneCrook on April 13,1972, Respondent has interferedwith,restrained,and coerced employees in theexercise of rights guaranteed in Section7 of the Act,and has thereby engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.3.The unfair labor practice is an unfair laborpractice affecting commerce within the meaning ofSection 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Metal Plating Corporation, Oak Park, Michigan, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discharging employees because they engaged inconcerted action for their mutual aid and protection.(b) In any like or relatedmanner, interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act to engage inconcerted activities for their mutual aid and protec-tion or to refrain from such activity.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer to Kenneth Eugene Crook immediate andfull reinstatement to his former position or, if thatposition is no longer available, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges.(b)Make Kenneth Eugene Crook whole for anyloss of pay he may have suffered by reason of theRespondent's discrimination against him by paymentto him of a sum of money equal to that which henormally would have earned as wages from the dateof the discrimination to the date of Respondent'soffer of reinstatement, less his net earnings duringsaid period, in accordance with the formula pre-scribed inF.W.Woolworth Company,90 NLRB 289,with interest thereon at the rate of 6 percent perannum,as setforth inIsis Plumbing & Heating Co.,138 NLRB 716.(c) Preserve and, upon request, make available tomodified415 F.2d 1133;Royal CrownBottlingCo., Inc.,188 NLRB No. 54. METAL PLATING CORPORATIONthe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its plant in Oak Park, Michigan, copiesof the attached notice marked "Appendix." 10 Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.MEMBER KENNEDY, dissenting:Iwould affirm the conclusion of the Administra-tiveLaw Judge that Crook invited his dischargewhich "would give him time to find more congenialwork and supervision elsewhere while drawingunemployment compensation." The majority's rever-sal of the Administrative Law Judge's dismissal isunwarranted.1° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to giveevidence, it has been decided that we, Metal PlatingCorporation, violated the National Labor RelationsAct. The Board therefore ordered us to post thisnotice.The Act gives employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor for othermutualaidorprotectionTo refrain from any or all of these things.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of these rights.WE WILL NOT discharge employees becausethey engage in concerted action for their mutualaid and protection.205WE WILL offer to give Kenneth Eugene Crookhis job back with full seniority and other rightsand privileges.WE WILL also make up any pay he lost, with 6percent interest.METAL PLATINGCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH,Administrative Law Judge:The issuein this proceeding under the pleadings is whether theRespondent through its foreman Willie Campbell dis-charged Kenneth EugeneCrook,the Charging Party, onApril 13,1972, in violation of Section 8(a)(1) of theNationalLaborRelations Act because of his conduct inengaging that day in concerted activities with otheremployees in presenting grievances over working condi-tions at Respondent's plant.Although the Respondent has not filed a brief in thisproceeding in which it represented itselfpro sethrough itspresident and not by counsel,itappears from the recordthat its principal defense is that Crook was dischargednotbecause of his protest over working conditions but becausehe refused to return to his work stationafterhe had lodgedhis protest and that he provoked his own discharge byrepeatedly asking his foreman, "Am I fired?"in the face ofthe foreman's reiterated orders to return to his work stationor go home.The complaint herein was issued on May17,1972,pursuant to a charge filed onApril 18, 1972, and dulyserved upon Respondent.Respondent's answer denies thealleged unfair labor practices.The case was tried before me onJuly 11, 1972, at Detroit,Michigan.General Counsel filed a brief herein which has 206DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen carefully reviewed and considered.As heretoforenoted,Respondent has not filed a brief.For reasons hereinafter indicated,Iwill recommend thatthe complaint be dismissed in its entirety for failure ofproof of the alleged unfair labor practices.Uponthe entire record in the case and from myobservations'of the witnesses,Imake the following:FINDINGS OF FACTRespondentMetal Plating Corporation, aMichigancorporation, with principal office, place of business, andplant at Oak Park,Michigan,is engaged in the business ofchrome plating sundry parts sent to it for such purposes byvarious fabricators of stampings, rolled formed parts, etc.'During the past calendar year, which is a representativeperiod, the Respondent, in the course and conduct of itsbusiness operations,purchased and caused to be transport-ed and delivered at its Oak Park plant,chemicals and othergoods and materials valued in excess of $90,000, of whichgoods and materials valued in excess of $50,000 weretransported and delivered to its plant at Oak Park,Michigan, directly from points outside the State ofMichigan.The Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.The above-named Charging Party is an individual.1.THE ALLEGED UNFAIR LABOR PRACTICESAt the time of Crook's discharge on April 13, 1972, theCompany employed approximately 25 employees at itsplating plant. Other than J. Bailey Clare and Paul Baril, theRespondent's president and general manager,respectively,all other employees in the plant are black men who areengagedin the actual physical workof dunking the parts inthe various tanks for chrome plating. They man the 24tanks through which the parts go progressively. Each partpasses through two separate lines of tanks,known as thenickel and chrome lines,as it takesbothof these mineralsto complete the plating of a part. The plating is done bycrews of employees consisting of five men on the nickelline and either two or three on the chrome line, the precisenumber of the latter being in dispute. When a crewmember is absent,his work must be assumed and carriedon by the other members of the crew which makes theirwork that much the harder than when there is a full crew.Each part goes through approximately 20 tanks ofchemical washes, rinses, and nickel and chrome plating.Much of the work involves the lifting of the parts whichaverage about 30 pounds from tank to tank despite acomparatively recent installation of a hoist which makesthe transfer of a part from one tank to another somewhateasier.The work on the lines is physically hard work. Theemployee who transfers a part from one tank to another isknown as a transferman. Crookwas a transfer man.The Company has very great difficultyin keeping fullcrews because of extreme employee absenteeism and a veryhigh labor turnover.2The plant suffers a daily absenteeismof 25 to 30 percent and a labor turnover of 200 to 300percent per year. Many new employees quit after a day orpart day's work.One of the reasons for Respondent's high absenteeism isthe unpopularity ofWillieCampbell, the foreman whodischarged Crook. Although the record leaves no doubtthat Campbell,a black man of about 45, is highly efficientin pushing the work through the plant,the credited andundisputed testimony of Crook and former employeeCharlesFlemister shows that he is generally greatlydisliked and feared by the younger black men who workunder him because of his rough,caustic, contemptuous,and dictatorial manner of dealing with them.The recordshows that he is a harsh disciplinarian.Because of thesepersonality qualities he is regarded by employees as being"nasty." The younger employees are particularly resentfulover Campbell's habit of addressing them as "boy" whenhe is displeased with something one of them has done.Thus, if an employeeis latein reporting to work, Campbellhabitually reproached the man with "Where were you at,boy?" To the indignant reply, "I'm a man," Campbellrepeated the indignity by telling the employee, "Well, yougo back where you was, boy," thereby sending him homefor the day. This was a dailyoccurrenceat the plant.The second reason for the high absenteeism at Respon-dent's plant is that at the times here material the plant fromtime to time was operated only 2 or 3 days a week due tolack of work and because of this some of the employeeswould absent themselves to search for more full-timeemployment .3Crook,a tall, handsome,proud, and highlyintelligentblack man of 25, married and the father of four children,was regardedby Campbell,his foreman, as a good andsteady worker. Crook, notwithstanding his reputation as agood worker, had difficulties with Campbell because of thelatter's caustic and autocratic way of dealing with the menunder him. But the record shows that Crook because of hispride and independence stood up to Campbell more thanany other employee and that other employees sought hisaid in interceding for them withCampbell. Crook onseveral occasions acted as spokesman for other employeesand at one time complained to Mr.Clare,the aforemen-tionedpresident of the Company, about Campbell'sinability to "communicate" with the men who workedunder him.Because of these challenges to Campbell'sauthority, there was a highly strained relationship betweenCrook and Campbell at thetimeof Crook's discharge byCampbell. As will be shown below, Crook's persistence instandingup to Campbell,and not his involvement inconcerted activities for the improvement of workingconditions,led to his discharge.On April 13, 1972, the day of Crook's discharge, the crewIThat part of par. 3 of the complaint which alleges that the Respondentengaged in the chrome plating of various parts for other firms.is"engaged in the processing and manufacture,sale and distribution of2Allwitnesses,both supervisory and nonsupervisory, agree on thisnickel and chrome plated automotive parts and related products"is3 It is evident from the record that in addition there are sociologicalconformed to proof to show as set forth in the above finding that it is merelyreasons for the high absenteeism in Respondent's industry. METAL PLATING CORPORATIONon which Crook workedwas one man short of the normalcrew complement4 which was not an unusual phenomenadue to the high daily absenteeism at the plant. Shortly afterthe start of work that morning, Crook and three of hiscoworkers on the same crew, David Jones, Arnie Driver,and the aforementioned Flemister, decided to make acomplaint at their next break to General Manager Barilabout being short one man and about the extra work thatentailed for the remaining crew members and to see if theycould get him to put on another man. Shortly after 8o'clock that morning, at a break period, the four employeessought outBaril inhis office and with Crook as theirprincipal spokesman made their complaint and requestedthat an additional man be hired to replace the missing orabsentman. Crook also complained that he had a soreshoulder which made the work even harder for him withone man short.Baril heard the men out. In his testimony,Baril acknowledged that "one man hadn't shown up thatparticular day" and that he told the men "to try and getalong" with the one man short that day and that he "wouldtry to attempt to hire somebody to come in to work thefollowing day." The employee who was missing that daywas a man by the name of Melvin Fant who had a highrecord of absenteeism.AccordingtoBaril,themen were"pacified" by hisassurances of putting on another employee the next dayand ready to return to their stations when Campbell burstintoBaril'soffice.Campbell demanded,"What's theproblem?"An angry exchange then took place between Campbelland Crook. As may be expected, there are differences inthe versions of the witnesses as to precisely what was saidin these exchanges. I credit Crook's testimony thatCampbell accused him5 of being "the instigator, trouble-maker, and the leader" in the concerted activity to get anadditionalman onthe chrome line. The compositetestimony of all witnesses establishes that Campbell thentold Crook that the work for the day had to be carried outeven if for present purposes no reference is made to thedisputed facts the crewwas one manshort.Campbellthereupon ordered the men to return to their work stations.Crook gave two versions of the exchange betweenhimself and Campbell. Under direct examination bycounsel for Geperal Counsel, Crook testified as follows:Q. (By counsel for General Counsel.) Now youindicatedCampbellcame in.Please relatewhathappened at that point.A.Okay. Campbell walked in and he said, "What'sthe problem," so I told him that we came in the officeand asked Paul [Barill to hire another man on thechrome line because we were a man short.So then Paul4Thereisa conflict of testimony on whether the crew that morning wasone man short.PresidentClare,who was not at the plant that morning,testifiedrepeatedlythat on that day there was a full crew present of fivemen on the nickel line and two men on the chrome line. Campbell alsotestified to the same effect.Crook and coworkerFlemister testified that anormal crew consisted of five men on the nickel line and three men on thechrome line. However, whatever number ofmen constituted a full normalcrew at thattime, I creditthe testimony of Clare's general manager, PaulBard,and that ofCrook andFlemister that the crew was one man short thatmorning as againstClare's and Campbell's testimony that the full crew wason thejob that morningIn anyevent,it is immaterial whether or or not thecrew was one man shorton the dayin question as the issue in the case is not207askedCampbellif there was a shortage of a man on thechrome line andCampbell said, "yes." Then Campbellturned around and he walked over towards me and hesaid, "Crook, you must be the instigator, the trouble-maker and the leader, and as far as I'm concerned, youcan go."Q.All right.What did you say?A. I asked him if I was fired.Q.Whatwas his response?A.He said, "Yes, you're fired."Crook's second version of the exchange between himselfand Campbell under questioning by the trior of facts is asfollows:JUDGEBUSH: Is it your testimony that Mr. Campbellsimply said to you, "You're fired," and nothing else?THE WITNESS: Well, we had words before that, buthe did say I was fired.sssssJUDGE BUSH: Before he said, "You're fired," did hesay, "Go back to your job or leave?"THE WITNESS: Well, he mentioned, "If you don'twant to do it, as far as I'm concerned you can gohome."JUDGEBUSH:All right. Did you refuse to go back todo your job?THE WITNESS: No, I did not.JUDGE BUSH: Well, what was his exact words?THE WITNESS: He said, "If you don't want to do it,you can go home."ssssJUDGEBUSH:When he said, "If you don't want todo it," didn'themean goback to your job?THEWITNESS:That's the way I interpreted it.[Emphasis supplied.]JUDGEBUSH:And you chose not to go back to yourjob?THE WITNESS: No.DJUDGE BUSH: Isn't that what you did?THE WITNESS: He said, "If you don't want to do it,you can go home,"so I asked him if I was fired.JUDGEBUSH:But hedid give you the opportunity togo back to your job, did he not?THE WITNESS:He said-JUDGEBUSH: He said,"If you don'twantto do it,you can go home"?THE WITNESS: I believe he said it in those words.whether Crook and his coworkers were justified in complaining aboutworking conditions that morning but whether Crook was discharged forengaging in such protected concerted activities for their mutual aid andprotection.SNot deniedby Campbellin his testimony.6On the question of whether there was a full crew, I do not creditCampbell's insistent testimony that a full crew was present that day. Asheretofore noted,the testimony of General Manager Baril shows that thecrew was short one man that day.Crook's credited testimony also showsthat when Campbell burst into Banl's office,Banl asked him if they wereone man short on the chrome line and that Campbell replied,"Yes." 208DECISIONSOF NATIONALLABOR RELATIONS BOARDJUDGEBUSH:All right. Since youchose not to goback to your job, you decided to quit,isn't that correct?THE WITNESS: No, I didn't decide toquit because-JUDGEBUSH:But he didgive you theoption of goingback to your job, did he not?JUDGE BUSH: He did tell you that if you're notsatisfied, you can quit. Isn't that what he saidin effect?THE WITNESS: No, he did not.JUDGE BUSH: What did he say?THE WITNESS: He did not say quit. He just said I wasfired.JUDGE BUSH: You're fired?THE WITNESS:Right.JUDGE BUSH: If you don't want to go back, you'refired. Is that what he said?THE WITNESS: "If you don't want to doit,as far asI'm concerned, you can go home."JUDGE BUSH: By "do it" he meant go back to yourjob and work the rest of the day under the circum-stancesthat prevailed that day?THEWITNESS:I guess he meant back to work.[Emphasis supplied.]From a careful study of Crook's testimony and all othertestimony on the exchange between Crook and Campbell, Idiscredit Crook's first version of the exchange and fullycredit his second version 7 of the last conversation he hadwith Campbell which led to his discharge. The versions ofCampbell, the other party to the conversation that ended inCrook's termination, is the same as Crook's second version.Other corroboration of Crook's second version of theterminating talk is found in the testimony of GeneralManager Baril, Wilbert Perkins, who workedon the samecrew with Crook and overheard the conversation betweenCampbell and Crook, and Foreman Willie Adams, wholikewise overheard the conversation.During the tense moments when Campbellwas tellingCrook to either go back to work or go home, Crookrepeatedly taunted Campbell with the question, "Am Ifired, am I fired?" until Campbell finally told him he wasfired. It is evident from Crook's own testimony as set forthabove that he goaded Campbell into firing him bydemanding, "Am I fired?" in response to Campbell'srepeated order that he go back to his work station or gohome. (Tr. 44, 79) Foreman Adams, when asked undercross-examination by counsel for General Counsel ifCampbell told Crook he was discharged, replied, "Well, Idon't say he [Campbell] discharged him. He [Crook]discharged himself." Similarly, the credited testimony ofcoworker Perkins shows that Crook baited Campbell intofiring him by repeatedly asking Campbell, "Do you wantto get rid of me? Do you want to get rid of me?"In the exchange that led to Crook's discharge, Crook toldCampbell that "he wasn't afraid to speak up for" himself7Crook, onhis redirect examination,sought to walk away from hissecond version of his termination conversation with Campbell by answer-ing, "No" to his attempted rehabilitation question by counsel to GeneralCounsel, "..did you indicate to Mr. Campbell thatyou were refusing todo the work?"This denial is not credited.Crook's second version of thebecause he"was a man" and "wanted to be treated like aman—The recordshows thatboth beforeand afterthe verbalscuffle that led toCrook's discharge,Crook told Campbellthat he wouldrather"draw unemployment compensationthan be working here." 8Throughoutthe verbal exchange between Campbell andCrook thatended withCrook's termination,Baril, who asgeneralmanager was Campbell's superior although some15 years younger,remained completely silent.Upon Crook's discharge,Flemister,Jones,and Drineralso walked out of the plant withCrook although they hadnot been firedby Campbell.As aforementionedthey werethe coworkers who went withCrookto see Baril tocomplainabout theone-man shortage on the chrome line.Respondent reofferedjobsto Jones and Driner but not toCrookand Flemister.Crook was out of workfor a little lessthan 10 weeks and then found employmentwith the city ofDetroit asa truckdriverwhich wasthe job hewas holdingat the time of the trial in this proceeding.Discussion and ConclusionsThe recordleaves no doubt thatCrook engaged inprotected concerted activities as a spokesman for a numberof his coworkers in presenting protests to managementoverthe working conditions on the tank linescaused by theshortage of a crew member.He sought this first on the levelof Respondent's general manager, Baril. There is no claimthatBarilviolated Crook's Section 7 rights as Baril did notfireCrookor otherwise discipline him for presenting thecomplaint but on thecontrarylistenedsympathetically toCrook's complaint and promisedto puton another manthe verynextday to alleviate the adverse workingconditions brought aboutby theshortage of a man on thechrome line.At that point Crook andthe other crewmembers with him werereadyto return to the tank lines tofinish upthe day'swork notwithstanding the shortage of aman on the line and the extrawork thatentailed for them.The troublestarted whenCrook's immediate supervisorCampbell, whoin turn worked under Baril, burst intoBnril's office whileCrook andhis coworkers were still thereand belligerentlyedemandedto know what the problemwas. Crookagain as spokesman explainedthe "problem"toCampbell who,of course,was fullyaware of theproblem. This causedthe explosion between the two menwhich led to Crook's discharge as there was longstandingbad feeling between them engenderedby Campbell's roughtongue andCampbell's belief thatCrookwas the instigatorof employeeunrest about working conditions at the plant.Whatwas saidin the brief but explosiveexchange thattook place between Campbell and Crook, after Crookstatedthe "problem" to Campbell,is determinative of theissueherein of whetherCrook'sensuingdischarge byCampbellis a violation of Section8(a)(1) as alleged by thecomplaint.Basedon Crook's own testimony,as developed under myterminating conversation with Campbell makes it altogether clear thatCrook was fired because he refused Campbell's order to go back to work athis work station.8This finding is based on the credited testimony of Campbell and Bard(Tr 128,193-194) Crook's denial that he made the statement is not credited. METAL PLATING CORPORATIONquestioning,which as shown above corresponds with thatof Campbell and virtually all other witnesses, I find thatCrook was not discharged by Campbell because of hiscomplaint as spokesman about the shortage of one man onthe chrome line and the extra work it caused for those atwork,but because after Crook had made his complaint herefused to obey Campbell's order that he return to his workstation and carry on the day's work as indeed Crook andhis fellow workers had agreed to do only a few momentsearlier to Baril sans the missing man on the chrome line.This is evident from the fact that Campbell's first reactionto Crook's complaint was not a discharge but an angryorder that he return to his work station.Crook,touched tothe quick by his pride and his determination to stand up toCampbell,reacted to the rough and surly order by tauntingCampbell with the question,"Am I fired,am I fired?" Itwas only in response to this taunting and Crook's patentavoidance of the order to return to his work that CampbellfiredCrook.Obviously Campbell did not handle thesituationwith the restraint,tact,and consideration thatgood personnel relations would require,but under theguarantees set forth in Section 7 such considerations arenot criteria for the determination of violations underSection 8(a)(1) of the Act. Under Sections 7 and 8(a)(1) the209concern is solely with the question of whether there hasbeen an interference with the right to concerted activitiesfor mutual aid or protection.The record here fails to showany interference with such rights.Crook, hot-headedly,courted his discharge by his refusal to obey an order to goback to work after he had stated his complaint.It is evidentthat on the spur of the moment he came to believe thatworking under Campbell had become intolerable, that adischarge was preferable,and that it would give him thetime to find more congenial work and supervisionelsewherewhile drawing unemployment compensation.CONCLUSION OF LAWBy discharging Kenneth Eugene Crook on April 13,1972, Respondent has not engaged in unfair labor practicesviolative of Section 8(a)(1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERThe complaintis dismissedin its entirety.